Citation Nr: 1242671	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including depression and anxiety, to include secondary to cervical and lumbar degenerative disc disease.
REPRESENTATION

Appellant represented by:  Texas Veterans Commisision

ATTORNEY FOR THE BOARD


E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was remanded for further development in July 2008, July 2009, and June 2010.  

In October 2011, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a joint motion for remand. 

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand found that the Board improperly substituted its own medical judgment for that of a November 2010 VA examiner.  The parties to the joint motion agreed that the inference drawn by the Board violated Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board "may consider only independent medical evidence to support [its] findings"); and Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) ("when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited.")

In the November 2010 VA examination report at issue the examiner concluded, after reviewing the claims folder and examining the Veteran that, "[t]he evidence is insufficient and somewhat contradictory to determine that the current anxiety and/or depression is related to or aggravated by service connected cervical and lumbar degenerative disc disease with lumbar spondylosis."  Given that this statement can be read several different ways it is necessary that this case be returned for clarification.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and request that he identify any additional psychiatric treatment records which may show that there is a 50/50 chance that any currently diagnosed acquired psychiatric disorder is caused or aggravated by cervical and lumbar degenerative disc disease with lumbar spondylosis.  Thereafter, appropriate action must be undertaken to secure any identified records which are not currently part of the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the claims folders must be returned to the examiner who conducted the November 2010 study.  Following that examiner's review of his prior report, the claims folders, Virtual VA and a copy of this remand, the examiner must opine "whether it is at least as likely as not," i.e., is there a 50/50 chance, that any diagnosed psychiatric disorder is caused or permanently worsened by the appellant's cervical and lumbar degenerative disc disease with lumbar spondylosis.  The examiner must use the standard quoted above.  A complete rationale for any opinion offered must be provided.  The examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching any conclusions.  If the examiner is unable to provide a definitive opinion on the question presented that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the relationship between any currently diagnosed psychiatric disorder and the appellant's cervical and lumbar disorders is unknowable.  

3.  In the event that the November 2010 examiner is not available, the RO must schedule the Veteran for a joint examination by a VA psychiatrist and a VA psychologist.  Following that examination and review of the claims folders, Virtual VA and a copy of this remand, the examiners must jointly opine "whether it is at least as likely as not," i.e., is there a 50/50 chance that any diagnosed psychiatric disorder is caused or permanently worsened by the appellant's cervical and lumbar degenerative disc disease with lumbar spondylosis.  The examiners must use the standard quoted above.  A complete rationale for any opinion offered must be provided.  The examiners must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching any conclusions.  If the examiners are unable to provide a definitive opinion on the question presented that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiners must specifically explain why the relationship between any currently diagnosed psychiatric disorder and the appellant's cervical and lumbar disorders is unknowable.  

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the RO should review any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issue on appeal.  All applicable laws and regulations must be considered.  If the benefit sought on appeal remains denied, the appellant and any representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




